Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 1 of 25 PageID #: 1391



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------------------X
   JOSEPH GUIDA, individually and on behalf of all
   others similarly situated,

                                      Plaintiff,

                     -against-                                            MEMORANDUM
                                                                           AND ORDER
   FEDERAL DEPOSIT INSURANCE CORPORATION,
   as Receiver for Home Savings of America,                            CV 11-0009 (JMA) (AKT)
   DAVID CIROCCO, GREGORY CAPUTO,
   DIRK S. ADAMS, GREG RENIERE, and
   MARTI TROMLEY,

                                      Defendants.
  -----------------------------------------------------------------X

  A. KATHLEEN TOMLINSON, Magistrate Judge:

  I.      PRELIMINARY STATEMENT

          Plaintiff Joseph Guida (“Guida”), individually and on behalf of other persons similarly

  situated (collectively, “Plaintiffs”) commenced this action against Defendants Federal Deposit

  Insurance Corporation (“FDIC”), as receiver for Home Savings of America Inc. (“Home

  Savings”), David Cirocco (“Cirocco”), Gregory Caputo (“Caputo”), Dirk S. Adams (“Adams”),

  Greg Reniere (“Reniere), and Marti Tromley (“Tromley”) (collectively, “Defendants”), pursuant

  to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 207 et seq., and New York Labor Law

  (“NYLL”), Article 19 and Article 6. Plaintiffs allege that Defendants’ failed to pay minimum

  wage and overtime wages. See generally Second Amended Complaint (“Second Am. Compl.”)

  [DE 39].

          Individual Defendant Dirk S. Adams’ (“Defendant” or “Adams”) has moved for partial

  summary judgment, pursuant to Rule 56 of the Federal Rules of Civil Procedure. On

  November 1, 2019, Judge Azrack referred the motion to this Court for a Report and

  Recommendation as to whether the motion should be granted. See November 1, 2019 Electronic
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 2 of 25 PageID #: 1392



  Order. Thereafter, the parties consented to the jurisdiction of this Court for purposes of

  adjudicating the motion and entering a final order, pursuant to 28 U.S.C. § 636(c). See DE 160-

  161. For the reasons set forth below, Defendant’s motion for partial summary judgment is

  GRANTED, in part, and DENIED, in part.

  II.    FACTUAL AND PROCEDURAL BACKGROUND

         A.      Preliminary Issue

         At the outset, the Court notes that both Defendant Adams’ Rule 56.1(a) Statement of

  Undisputed Material Facts and Plaintiffs’ Rule 56.1(b) Response to Defendant’s Statement of

  Undisputed Material Facts are deficient in several respects. Defendant’s Rule 56.1(a) Statement

  is voluminous, convoluted, occasionally lacks citation to evidence in the underlying record, and

  contains lengthy factual paragraphs -- the majority of which are not material to the instant

  motion. See I.M. v. United States, 362 F. Supp. 3d 161, 190 (S.D.N.Y. 2019) (“On a motion for

  summary judgment, a fact is material if it might affect the outcome of the suit under the

  governing law.”). Plaintiffs’ 56.1(b) Response routinely responds with denials but without

  citation to evidence in the underlying record. Plaintiffs also omit statements of additional

  material facts which they instead improperly seek to include by way of reference in their

  memorandum in opposition to the instant motion. Plaintiffs attach several documents to their

  56.1(b) Response and memorandum in opposition, without any affidavit attesting to the accuracy

  and authenticity of the documents. Moreover, Plaintiffs exclude materially relevant information

  regarding the documents, thereby creating as many questions as they answer.

  Here, the parties’ failures to comply with Local Civil Rule 56.1 has “thwarted the purpose of the

  rules, which is ‘to streamline the consideration of summary judgment motions by freeing district

  courts from the need to hunt through voluminous records without guidance from the parties.’”



                                                   2
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 3 of 25 PageID #: 1393



  Hengjin Sun v. China 1221, Inc., 12-CV-0071, 2015 WL 5542919, at *3 (S.D.N.Y. Aug. 12,

  2015) (quoting Holtz v. Rockefeller & Co., 258 F.3d 62, 74 (2d Cir. 2001)); Martinez v. Pao's

  Cleaning, Inc., No. 16-cv-6939, 2018 WL 6303829, at *4 (E.D.N.Y. Dec. 3, 2018). As a result

  of these deficiencies, the Court has conducted an independent review of the underlying record,

  the parties’ Rule 56.1 Statements, and the exhibits submitted in connection with the instant

  motion. From these, the Court references what it considers to be the undisputed facts or facts

  uncontroverted by admissible evidence. In doing so, the Court shall construe the facts in the

  light most favorable to the non-moving party and will resolve all factual ambiguities in the non-

  movant’s favor. See Beyer v. Cty. of Nassau, 524 F.3d 160, 163 (2d Cir. 2008); Capobianco v.

  New York, 422 F. 3d 47, 50 n.1 (2d Cir. 2001). Where, as here, the procedural history and

  material facts are often one in the same or are closely intertwined, the Court will recite them

  together for purposes of this motion.

         B.      Undisputed Facts

                 1.      Commencement of This Action

         On January 3, 2011, Plaintiff Guida filed the initial Complaint against Defendants Home

  Savings, Cirocco 1, and Caputo 2 asserting causes of action under the FLSA and the NYLL for

  Defendants’ failure to pay minimum wage and overtime wages. See generally Compl. [DE 1].



         1
                  The docket does not reflect that the Amended Complaint was ever served on
  Defendant Cirocco. On April 30, 2013, the process server indicated that he was returning the
  summons unexecuted and noted that “[t]his location is for Regis. David Cirocco has not been at
  this location for approximately two – three years.” DE 27. A Second Amended Complaint – the
  operative pleading in this matter -- was filed on September 26, 2013. See DE 39. The docket,
  however, does not show any summons ever having been issued for Cirocco with respect to the
  Second Amended Complaint.
         2
               Likewise, the docket does not reflect any summons having been issued to
  Defendant Caputo with respect to any of the pleadings filed in this action.


                                                   3
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 4 of 25 PageID #: 1394



  In addition to the individual claims, Plaintiffs sought to certify a collective action for their FLSA

  claims under 29 U.S.C. § 216(b), and to certify their NYLL claims as a class action under Rule

  23(b)(3). Id.

         Defendant Home Savings was a federally chartered stock savings and loan association.

  See DE 5-3 ¶ 1. Plaintiffs were employed as loan officers by Home Savings and were paid on a

  commission-only basis. See DE 39 at 1-2. Plaintiffs allege that they did not receive minimum

  wage or overtime wages for the hours worked and were paid solely on a commission basis. See

  id. If they did not earn a commission during the pay period, they received no wages.

         On January 19, 2011, four individuals filed consent forms to opt-in to the action. These

  individuals included Guida, Michael Esposito (“Esposito”), Daniel McGorman (“McGorman”),

  and Jahn Ramirez (“Ramirez”). See DE 2. Defendant Home Savings moved to dismiss the

  Complaint and compel arbitration on March 15, 2011. See DE 5. Judge Bianco granted

  Defendant Home Savings’ motion, finding that the dispute should be arbitrated but also

  determining that it was a matter for the arbitrator to decide whether the arbitration could proceed

  on a class basis. See June 28, 2011 Memorandum and Order [DE 14] at 3. Judge Bianco then

  stayed this action pending resolution of the arbitration proceeding. Id.

                  2.     Arbitration Between 2011 and 2013l

         On July 21, 2011, Plaintiffs filed a demand for arbitration with the American Arbitration

  Association (“AAA”). See Plaintiffs’ Memorandum in Opposition to Defendant’s Motion for

  Summ. J. (“Pls.’ Opp’n”), Ex. A [DE 156-1]. That same day, three individuals submitted opt-in

  consent forms with AAA, including Bryant F. Magee (“Magee”), Perry DeSantis (“DeSantis”),

  and Artem Uvaydov (“Uvaydov”). See Defendant’s Rule 56.1(a) Statement of Undisputed

  Material Facts (“Def.’s SOMF”), Ex. 17 [DE 154-6]. Up until the filing of the instant motion,



                                                    4
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 5 of 25 PageID #: 1395



  Plaintiffs Magee, DeSantis, and Uvaydov never filed their opt-in consent forms with the Court.

  On December 5, 2011, the following nine individuals submitted opt-in consent forms to AAA:

  David Ambaln (“Ambaln”), Michael Ciavarella (“Ciavarella”), Nelson Hernandez

  (“N. Hernandez”), Richard Hernandez (“R. Hernandez”), Maria Keegan (“Keegan”), Kenneth

  Laudante (“Laudante”), Daniel Montenegro (“Montenegro”), Jason Shannon (“Shannon”), and

  John Viteritti (“Viteritti”). See Plaintiffs’ Memorandum of Law in Opposition to Defendant’s

  Motion for Summ. J., Ex D (Exhibits) [DE 156-4]. The Plaintiffs who filed their opt-in consent

  forms in the arbitration proceeding on December 5, 2011 thereafter filed their consent forms in

  the Court.

         On February 24, 2012, the Office of the Comptroller of the Currency closed Defendant

  Home Savings. See DE 17-1 at 5; DE 44-1 at 2. As a result, the Federal Deposit Insurance

  Corporation (“FDIC”) was appointed as receiver for Home Savings. See DE 17-1 at 10. On July

  9, 2012, Judge Bianco granted the FDIC’s motion to substitute FDIC, as receiver for Home

  Savings, as the Defendant in this action, and to continue staying the action pending arbitration.

  See DE 19. Shortly thereafter, on July 20, 2012, Defendant FDIC repudiated all agreements

  between Home Savings and its employees including, but not limited to, the agreement to

  arbitrate all legal claims against Home Savings. See DE 20; DE 20-1. Defendant FDIC

  subsequently published notice regarding its appointment as receiver and advised all potential

  claimants to submit claims to the FDIC by May 31, 2012. 3 See DE 44-1 at 2. A total of 20

  individuals submitted claims to Defendant FDIC (collectively, “Claimants”). See id.




         3
                The Financial Institutions Reform, Recovery, and Enforcement Act of 1989
  (“FIRREA”), Pub. L. No. 101-73, § 183 et seq, imposes a mandatory administrative claims
  procedure by which claims must be submitted to the receiver of the failed financial institution for
  review.
                                                   5
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 6 of 25 PageID #: 1396



                 3.     Continuation of the Action in District Court from 2013

         On February 15, 2013, Plaintiffs moved to lift the stay in this action based on Defendant

  FDIC’s repudiation of the arbitration agreements and sought leave to file an Amended Complaint

  to add Home Savings’ executives Adams, Reniere, and Larry D. Hartwig (“Hartwig”) as

  Defendants in their individual capacities. See DE 20. No opposition was filed to Plaintiffs’

  motion. Consequently, Judge Bianco lifted the stay and granted Plaintiffs leave to file an

  Amended Complaint on March 15, 2013. See March 15, 2013 Electronic Order. An Amended

  Complaint was filed on March 20, 2013. See DE 24. The parties stipulated to the dismissal of

  this action against Defendant Hartwig. See DE 31. On September 26, 2013, Plaintiffs filed a

  Second Amended Complaint which added Marti Tromley as a Defendant to the action. See

  Second Am. Compl.

         On November 26, 2013, the parties filed an executed settlement agreement between

  Defendant FDIC and 18 of the Claimants (the “Settlement Agreement”), which resolved the

  affected Claimants’ FLSA and NYLL claims subject to Judge Bianco’s Cheeks review and

  approval. See DE 44; DE 44-1. The two Claimants who did not reach a settlement with

  Defendant FDIC were DeSantis and Uvaydov “due to the fact that Home Savings[] had no

  records of [their] employment with Home Savings[].” See DE 44-1 at 5. That same day, 12

  individuals filed opt-in consent forms to join the court action: Ambaln, Ciavarella, N.

  Hernandez. R. Hernandez, Keegan, Laudante, Daniel Montenegro, Shannon, Viteritti, William

  Mansi (“Mansi”), Robert Metrock (“Metrock”), and Dennis W. Nelson (“Nelson”). See DE 43.

  On December 3, 2013, Judge Bianco approved the Settlement Agreement as fair and reasonable.

  As a result, the FDIC was dismissed from this action. See DE 46.




                                                  6
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 7 of 25 PageID #: 1397



         Nicholas Castaldo (“Castaldo”) filed an opt-in consent notice to join the court action on

  February 7, 2014. See DE 48. On September 16, 2014 and December 2, 2014, the parties filed

  stipulations dismissing Defendant Reniere [DE 63] and Defendant Tromley [DE 73] from the

  case. As a result, Defendant Adams became the sole remaining defendant in this action.

  Defendant Adams filed an Answer to the Second Amended Complaint on July 27, 2015. See DE

  99. Thereafter, the parties began exchanging discovery.

                 4.      Discovery

         In relation to the instant motion, Defendant Adams attempted to gather information by

  way of interrogatories and document demands regarding the opt-in Plaintiffs’ identities, dates of

  employment with Home Savings, locations of employment with Home Savings, and earned

  wages from Home Savings. Plaintiff Guida served responses to Defendant’s “First

  Interrogatories” which had requested, among other things, the name, address, job history

  between 2009 and 2012, and dates and locations of employment with Home Savings for the

  “individuals filing consents for the collective action.” See Def.’s SOMF, Ex. 14, Response to

  Defendant Adams “First Interrogatories,” Interrogatory No. 2 [DE 154-6]. In response to the

  request, Plaintiff Guida identified 19 opt-in Plaintiffs and listed the office address of Plaintiffs’

  counsel as the address for each opt-in. See id. No other information regarding the opt-ins was

  provided in those specific responses. 4

         Plaintiffs served responses to Defendant’s “Document Production Requests to Collective

  Action Filers” which sought, among other things, all documents exchanged between the opt-in




         4
                 Thereafter, Plaintiff Guida served a supplemental response to Defendant’s “First
  Interrogatories” on December 4, 2015. However, the supplemental responses did not include any
  additional information regarding the opt-in Plaintiffs, except for Plaintiff Guida. See Def.’s
  SOMF, Ex. 15.
                                                     7
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 8 of 25 PageID #: 1398



  Plaintiffs and Home Savings as well as the first two pages of the opt-in Plaintiffs’ federal tax

  returns for the year(s) the opt-in Plaintiffs were employed by Home Savings. See DE 110 at

  10-12. Plaintiffs objected to the requests. Id. Subsequently, Plaintiffs served supplemental

  responses to Defendant’s “Document Production Request to Collective Action Filers” which

  indicated that no documents other than those already produced existed. Id. With respect to the

  income tax returns, Plaintiffs indicated that they would be amenable to requesting the records

  from the IRS. See Def.’s SOMF, Ex. 12.

         Plaintiffs served responses to Defendant’s “Document Requests Number One” which

  sought, among other things, “all documents filed by either lawyer or firm in the arbitration …

  held under the auspices of the American Arbitration Association.” See Def.’s SOMF, Ex. 13. In

  response, Plaintiffs produced documents bates-stamped GUIDA000001-802. Id. Among the

  documents produced was Plaintiff Magee’s opt-in consent form filed with AAA. See Def.’S

  SOMF, Ex. 17, GUIDA 961[DE 154-6]. In conjunction with the discovery demands served on

  the Plaintiffs, Defendant also reached out to AAA and the arbitrator who presided over the

  dispute to request a copy of the arbitration record. See Def.’s SOMF, Ex. 18 [DE 154-6].

  Defendant Adams included in his submission a February 1, 2018 email he received from

  Jonathan Weed, Manager of ADR Services at AAA stating that he was the administrator

  handling the matter for AAA. In pertinent part, the Weed email states that Arbitrator Dineen

  “must decline to respond to your request as she must remain neutral and cannot assist either party

  with discovery inquiries. She has also confirmed that she has destroyed any records related to

  this matter in the time since it was closed.” Id., Ex. 18.

         Defendant Adams filed a motion to compel Plaintiff Guida to respond to Defendant’s

  First Interrogatories seeking, among other things, the names, addresses, and employment



                                                    8
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 9 of 25 PageID #: 1399



  information of the opt-in Plaintiffs. 5 See DE 107. Judge Brown denied the motion, without

  prejudice, based on the Defendant’s failure to adequately meet and confer by way of an actual

  conversation with Plaintiffs’ counsel as required under Local Civil Rule 37.3. See November 17,

  2015 Electronic Order. A few days later, Defendant Adams filed a motion to preclude testimony

  at trial regarding any of the topics covered by the document demands served on the Plaintiffs

  based on their failure to provide adequate responses to the demands. See DE 110. Judge Brown

  denied the motion to preclude, without prejudice, one again based on Defendant’s failure to

  adequately meet and confer in the manner previously instructed by Judge Brown. See

  December 2, 2015 Electronic Order.

         Between January 19, 2016 and February 16, 2016, Defendant filed an additional five

  discovery motions. 6 See DE 111-113; DE 118-119. None of these motions involved any of the



         5
                That same day, Defendant Adams also filed a motion to preclude Plaintiff Guida
  from introducing evidence of the computation of damages at trial in light of his failure to provide
  any such information in his Rule 26(a) Initial Disclosure. See DE 106. Judge Brown denied
  Defendant’s motion based on the failure to adequately meet and confer. See November 17, 2015
  Electronic Order.
         6
                  On January 19, 2016, Defendant Adams renewed his motion to preclude Plaintiff
  Guida from introducing any evidence of damages at trial. See DE 112. That same day, Adams
  also filed two separate motions to compel the deposition of Plaintiffs’ counsel [DE 111] and
  Plaintiff Guida [DE 113]. Judge Brown denied all three of Defendant’s motions on the grounds
  that Defendant’s attempts to meet and confer continued to be inadequate. See February 12, 2016
  Electronic Order. With respect to evidence of damages, Judge Brown further found that
  Defendant “failed to meet his burden that Plaintiff has not provided the documents and
  information in his possession.” Id. Defendant was not permitted to depose Plaintiffs’ counsel.
  However, to move the action forward, Judge Brown compelled the deposition of Plaintiff Guida,
  notwithstanding Defendant’s failure to adequately meet and confer. Id. Defendant Adams was
  also cautioned that notwithstanding his pro se status, he is an attorney, and that his continued
  failure to meet and confer could result in the imposition of sanctions. Id.

          On February 16, 2016, Defendant Adams moved to compel the production of documents
  and depositions of four opt-in Plaintiffs -- none of whom are involved in any disputes raised in
  the instant motion. See DE 118-119. Since Defendant presented evidence that Plaintiffs’
  counsel refused to engage in any meet and confer session over the telephone, Judge Brown
                                                   9
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 10 of 25 PageID #: 1400



   Plaintiffs affected by the disputes raised in the instant motion. A month later, Defendant Adams

   filed a motion seeking, among other things, sanctions against Plaintiffs’ counsel for their

   purported refusal to provide Defendant with “any and all discovery access to any of the

   collective action filers identified by plaintiff’s counsel.” See DE 122. Although convoluted and

   unclear, it appears that the gravamen of the motion was counsel for Plaintiffs’ purported failure

   to produce any discovery related to the opt-in Plaintiffs. Id. at 1-2, 4. It also appears from the

   language in Defendant’s motion that he narrowed his request for discovery to only four opt-in

   Plaintiffs -- seemingly to preempt any argument regarding the purported burden associated with

   production of the requested discovery as to all Plaintiffs. Id. at 4. On April 5, 2016, Judge

   Brown permitted Defendant to conduct the depositions of the four opt-in Plaintiffs identified in

   the motion and denied Defendant’s request for sanctions. See May 5, 2016 Electronic Order.

   The remaining issues raised in Defendant’s March 24, 2016 motion, however, were not

   addressed. Id.

          Fact discovery concluded on September 6, 2016. See May 19, 2016 Electronic Order.

   Discovery limited to Defendant’s ability to satisfy any judgment in this matter concluded on

   February 28, 2018. See September 25, 2017 Electronic Order.

          C.        Motion for Partial Summary Judgment

          Between March 16, 2018 and April 5, 2018, Defendant filed five letter requests for a pre-

   motion conference in anticipation of moving for summary judgment against the various

   Plaintiffs. See DE 143-147. Judge Bianco waived his pre-motion conference requirement and

   set a briefing schedule for Defendant’s motions for partial summary judgment. See DE 149. On




   denied the motion, without prejudice, and with the right to renew, and directed Plaintiff’s
   counsel to meet and confer with Defendant. See March 2, 2016 Electronic Order.
                                                    10
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 11 of 25 PageID #: 1401



   July 12, 2019, Defendant filed a motion for partial summary judgment on the NYLL minimum

   wage and overtime claims (Counts I and II) brought by Plaintiffs Christian Benitez (“Benitez”), 7

   DeSantis, Magee, Metrock, Nelson, and Uvaydov and on Plaintiffs’ FLSA minimum wage and

   overtime wage claims (Counts III and IV) as to Ambaln, Benitez, Castaldo, Ciavarella, DeSantis,

   N. Hernandez, R. Hernandez, Keegan, Laudante, Magee, Mansi, Montenegro, Shannon,

   Uvaydov and Viteritti. See Defendant’s Memorandum of Law in Support of Mot. for Partial

   Summ. J. (“Def.’s Mem.”) [DE 154-1]. Defendant’s motion is based on three primary defenses,

   including collateral estoppel, statute of limitations, and choice-of-law/due process. See generally

   id. Plaintiffs opposed Defendant’s motion and submitted documentation in support of their

   opposition. See Pls.’ Opp’n. Defendant Adams filed a reply, chiefly taking issue with the

   documentation attached to Plaintiffs’ opposition, claiming it was not produced during discovery.

   As a result, Adams requests that the evidence be precluded. See Defendant’s Reply

   Memorandum in Support of Mot. for Partial Summ. J. (“Def.’s Reply.”) [DE 158].

          This action was thereafter reassigned to Judge Azrack, who referred Defendant’s motion

   for partial summary judgment to this Court for a report and recommendation as to whether the

   motion should be granted. See November 1, 2019 Electronic Order. On December 4 and

   December 5, 2019, pursuant to 28 U.S.C. § 636(c), the parties consented to the jurisdiction of a

   United States Magistrate Judge to conduct all proceedings and enter a final order on this motion.

   DE 160. Judge Azrack “so ordered” the consent on December 5, 2019. DE 161.




          7
                   Christian Benitez did not file an opt-in consent form in the arbitration proceeding
   or in this Court.
                                                   11
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 12 of 25 PageID #: 1402



   III.   STANDARD OF REVIEW

          Rule 56(a) of the Federal Rules of Civil Procedure provides that a “court shall grant

   summary judgment if the movant shows that there is no genuine dispute as to any material fact

   and the movant is entitled to judgment as a matter of law.” The moving party bears the initial

   burden of establishing the absence of any genuine issue of material fact. See Anderson v. Liberty

   Lobby, Inc., 477 U.S. 242, 256 (1986); Mihalik v. Credit Agricole Cheuvreux North America,

   Inc., 715 F. 3d 102, 108 (2d Cir. 2013); Holcomb v. Iona Coll., 521 F. 3d 130, 137 (2d Cir.

   2008). To determine whether the moving party has satisfied this burden, the Court is required to

   view the evidence and all factual inferences arising from that evidence in the light most

   favorable to the non-moving party. Doro v. Sheet Metal Workers’ Int’l Ass’n, 498 F. 3d 152, 155

   (2d Cir. 2007); Woodman v. WWOR-TV, Inc., 411 F. 3d 69, 75 (2d Cir. 2005). In dispatching

   this task, a court need only consider admissible evidence. Porter v. Quarantillo, 722 F. 3d 94,

   97 (2d Cir. 2013) (quoting Raskin v. Wyatt Co., 125 F. 3d 55, 66 (2d Cir. 1997)).

          Where the movant shows a prima facie entitlement to summary judgment, “the burden

   shifts to the non-movant to point to record evidence creating a genuine issue of material fact.”

   Salahuddin v. Goord, 467 F. 3d 263, 273 (2d Cir. 2006); Miller v. Nassau Health Care Corp.,

   No. 09-CV-5128, 2012 WL 2847565, at *3 (E.D.N.Y. July 11, 2012). “[T]he non-movant

   cannot rest on allegations in the pleadings and must point to specific evidence in the record to

   carry its burden on summary judgment.” Salahuddin, 467 F. 3d at 273; see McPherson v. N.Y.C.

   Dep’t of Educ., 457 F.3d 211, 215 n.4 (2d Cir. 2006) (“[S]peculation alone is insufficient to

   defeat a motion for summary judgment.”); Byrnie v. Town of Cromwell, Bd. of Educ., 243 F. 3d

   93, 101 (2d Cir. 2001) (“Even where facts are disputed, in order to defeat summary judgment,




                                                   12
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 13 of 25 PageID #: 1403



   the non-moving party must offer enough evidence to enable a reasonable jury to return a verdict

   in its favor.”).

           When considering a motion for summary judgment, the district court “must also be

   ‘mindful of the underlying standards and burdens of proof’ ... because the evidentiary burdens

   that the respective parties will bear at trial guide district courts in their determination of summary

   judgment motions.” SEC v. Meltzer, 440 F. Supp. 2d 179, 187 (E.D.N.Y. 2006) (quoting Brady

   v. Town of Colchester, 863 F.2d 205, 211 (2d Cir. 1988)) (internal citations omitted). “Where

   the non-moving party would bear the ultimate burden of proof on an issue at trial, the burden on

   the moving party is satisfied if he can point to an absence of evidence to support an essential

   element of the non-movant's claim.” Meltzer, 440 F. Supp. 2d at 187.

   IV.     DISCUSSION

           A.         Collateral Estoppel/Issue Preclusion

           Defendant moves for summary judgment against DeSantis and Uvaydov on their

   minimum wage and overtime claims under the FLSA and the NYLL (Counts I-IV) on the basis

   that the claims are barred by issue preclusion. See Def.’s Mem. at 13-17. Defendant argues that

   the FDIC’s findings of fact made in support of its rejection of DeSantis and Uvaydov’s claims

   must be given a preclusive effect. See id. Specifically, the Defendant relies on language

   contained in the Settlement Agreement explaining that the FDIC disallowed DeSantis and

   Uvaydov’s claims “due to the fact that Home Savings[] had no records of [their] employment

   with Home Savings[].” See id. at 13.

           The doctrine of issue preclusion, also known as “collateral estoppel,” “prevents parties or

   their privies from relitigating in a subsequent action an issue of fact or law that was fully and

   fairly litigated in a prior proceeding.” Forrester v. Corizon Health, Inc., 278 F. Supp. 3d 618,



                                                    13
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 14 of 25 PageID #: 1404



   625 (E.D.N.Y. 2017), aff'd, 752 Fed. App'x 64 (2d Cir. 2018) (citing Marvel Characters, Inc. v.

   Simon, 310 F.3d 280, 288 (2d Cir. 2002)). Under federal law, issue preclusion applies when “(1)

   the identical issue was raised in a previous proceeding; (2) the issue was actually litigated and

   decided in the previous proceeding; (3) the party had a full and fair opportunity to litigate the

   issue; and (4) the resolution of the issue was necessary to support a valid and final judgment on

   the merits.” Id. (citing Marvel Characters, Inc., 310 F. 3d at 288-289). There is “no discernible

   difference between federal and New York law concerning … collateral estoppel.” Marvel

   Characters, Inc., 310 F. 3d at 286. “Under certain circumstances, final decisions of

   administrative agencies acting in their adjudicative capacity may also be given collateral estoppel

   effect.” Sec. & Exch. Comm'n v. Hansen, No. 13-CV-1403, 2017 WL 1298022, at *4 (S.D.N.Y.

   Mar. 31, 2017), aff'd sub nom. United States Sec. & Exch. Comm'n v. Hansen, 712 Fed. App'x 99

   (2d Cir. 2018).

          While the FDIC is an administrative agency that was acting in an adjudicative capacity

   regarding the claims filed against Home Savings, see 12 U.S.C. § 1821 (d)(3)-(5), Defendant has

   not explained how the FDIC’s findings in the Settlement Agreement served as “resolution of the

   issue [] necessary to support a valid and final judgment on the merits.” After the FDIC makes

   findings in support of either the allowance or disallowance of a claim, a claimant may either

   request an administrative review, file suit on the claim, or continue the action commenced before

   the appointment of a receiver. See 12 U.S.C. § 1821 (d)(6)(A). It is unclear how the FDIC’s

   findings in the Settlement Agreement supported a valid and final judgment on the merits,

   especially in the light of the language contained in the Settlement Agreement providing that

   DeSantis and Uvaydov “have elected not to challenge the FDIC’s disallowance of their claims,

   without prejudice to their claims against any other defendants in this Action.” See DE 44-1 at 5.



                                                    14
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 15 of 25 PageID #: 1405



   While the Court is not entirely persuaded that issue preclusion necessarily bars DeSantis and

   Uvaydov’s FLSA and NYLL claims, DeSantis and Uvaydov have nonetheless expressly stated

   that they do not oppose entry of summary judgment against them on their FLSA and NYLL

   claims. See Pls.’ Opp’n at 1, n. 3. Accordingly, the Court finds that DeSantis and Uvaydov

   have abandoned their minimum wage and overtime claims under the FLSA and NYLL (Counts

   I-IV). Therefore, the Court GRANTS summary judgment in favor of Defendant Adams on

   Counts I - IV of the Second Amended Complaint.

          B.      Due Process Clause of the Fourteenth Amendment

          Defendant moves for summary judgment against Magee, Metrock, and Nelson on their

   minimum wage (Count I) and overtime (Count II) claims under the NYLL on the assertion that

   no evidence was provided to Defendant that these individuals “had any employment contacts

   with New York State” and, “[a]s a consequence, New York State Labor Law does not apply.”

   See Def.’s Mem. at 11; Maco v. Baldwin Union Free Sch. Dist., 249 F. Supp. 3d 674, 678

   (E.D.N.Y. April 13, 2017) (“Where the non-moving party would bear the ultimate burden of

   proof on an issue at trial, the burden on the moving party is satisfied if he can point to an absence

   of evidence to support an essential element of the non-movant’s claim.”) (citation omitted).

          The Court points out that Defendant does not clearly articulate under what legal theory he

   is moving for summary judgment against Magee, Metrock, and Nelson. However, he refers to

   the Ninth Circuit’s opinion in Sullivan v. Oracle Corp., 662 F. 3d 1265, 1271 (9th Cir. 2011)

   where Oracle argued that the state substantive law which was applied in that action violated the

   constitutional limitations on choice of law mandated by the Due Process Clause of the

   Fourteenth Amendment and the Full Faith and Credit Clause of Article IV, § 1. Notwithstanding

   that argument, Plaintiffs Magee, Metrock, and Nelson do not dispute the allegations made



                                                    15
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 16 of 25 PageID #: 1406



   regarding their contacts with New York and expressly state that they do not oppose the entry of

   summary judgment against them on their NYLL claims. See Pls.’ Opp’n at 1, n. 2. Accordingly,

   the Court finds that Magee, Metrock, and Nelson have abandoned their minimum wage (Count I)

   and overtime (Count II) claims under the NYLL. Consequently, the Court GRANTS summary

   judgment in favor of Defendant Adams on these claims.

          C.      Statute of Limitations

                  1.      Equitable Tolling

          Defendant moves for summary judgment against Plaintiffs Ambaln, Benitez, Castaldo,

   Ciavarella, N. Hernandez, R. Hernandez, Keegan, Laudante, Magee, Mansi, Montenegro,

   Shannon, and Viteritti on their minimum wage and overtime claims (Counts III and IV) under

   the FLSA on the grounds that these claims are time-barred. 8

          Under the FLSA, a plaintiff must commence a suit within two years after the cause of

   action has accrued, unless a plaintiff can demonstrate that a defendant's violation of the FLSA

   was willful, in which case a three-year statute of limitations applies. 29 U.S.C. § 255. “A cause

   of action under the FLSA accrues on the regular payday immediately following the work period

   for which services were rendered and not properly compensated.” Shu Qin Xu v. Wai Mei Ho,

   111 F. Supp. 3d 274, 277 (E.D.N.Y. 2015) (citing D'Arpa v. Runway Towing Corp., No. 12-CV-

   1120, 2013 WL 3010810, at *5 (E.D.N.Y. June 18, 2013)). In an FLSA collective action, “the

   statute of limitations application to a plaintiff’s claim continues to run until he or she has filed a

   written consent with the court to join the lawsuit.” Garriga v. Blonde Builders Inc., No. 17-CV-



          8
                   Defendant also seeks summary judgment against DeSantis and Uvaydov on the
   same basis. The Court need not address Defendant’s argument at it relates to these two Plaintiffs
   because the Court has already granted summary judgment against them on all NYLL and FLSA
   claims as set forth above in under Section IV(B) of this Memorandum and Order.

                                                     16
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 17 of 25 PageID #: 1407



   0497, 2018 WL 4861394, at *10 (E.D.N.Y. Sept. 28, 2018); see also 29 U.S.C. § 256(b) (A

   claim is deemed commenced in the case of an individual claimant on the “date on which such

   written consent is filed in the court in which the action was commenced.”). Consequently, unlike

   the statute of limitations in a Rule 23 class action, which is tolled for all putative class members

   upon the filing of the complaint, “the limitations periods in a FLSA action continues to run until

   an individual affirmatively opts into the action.” Werst v. Sarar USA Inc., No. 17-CV-2181,

   2018 WL 1399343, at *9 (S.D.N.Y. Mar. 16, 2018) (citing Yahraes v. Rest. Assocs. Events

   Corp., No. 10-CV-0935, 2011 WL 844963, at *1 (E.D.N.Y. Mar. 8, 2011). Further, “[s]igned

   consents do not relate back to the original filing date of the complaint.” Lee v. ABC Carpet &

   Home, 236 F.R.D. 193, 199 (S.D.N.Y. 2006).

          In certain limited circumstances, a court has discretion to equitably toll the limitations

   period. “Equitable tolling generally may be applied to avoid inequitable circumstances and may

   be applied as a matter of fairness where a [party] has been prevented in some extraordinary way

   from exercising his rights.” Alvarado Balderramo v. Taxi Tours Inc., No. 15-CV-2181, 2017

   WL 2533508, at *5 (S.D.N.Y. June 9, 2017) (citing Lee, 236 F.R.D. at 200). When determining

   whether equitable tolling applies, a court must consider whether the plaintiff (1) has acted with

   reasonable diligence during the period he seeks to have tolled, and (2) has proved that the

   circumstances are so extraordinary that the doctrine should apply. Id. (citing Zerilli-Edelglass v.

   New York City Transit Auth., 333 F.3d 74, 80–81 (2d Cir. 2003), as amended (July 29, 2003)).

          For purposes of the instant motion, Defendant applies the three-year statute of limitations

   for willful conduct under the FLSA. See Def.’s Mem. at 4. However, Defendant argues that the

   statute of limitations should be calculated from the date the opt-in consent forms were filed in

   court, namely, on November 26, 2013 and February 7, 2014. See Def.’s Mem. at 6-8. Relying



                                                    17
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 18 of 25 PageID #: 1408



   on Sullivan v. PJ United, Inc., No. 13-CV-01275, 2017 WL 10581105, at *2 (N.D. Ala. Feb. 13,

   2017), Plaintiffs argue that the statute of limitations should instead be equitably tolled from the

   date the opt-in consent forms were filed in the arbitration proceeding.

           In Sullivan, the plaintiffs instituted an FLSA action in district court which was thereafter

   stayed, at the request of the defendants, until arbitration was conducted under the parties’ binding

   arbitration agreement. Id. at *1. During arbitration, the defendants moved -- on three separate

   occasions -- to vacate three of the arbitrator’s rulings favorable to the plaintiff. Id. These

   motions were subsequently denied by the district court. Id. After approximately three years of

   arbitration, the plaintiffs moved to lift the stay of the FLSA action on the basis that the

   defendants had waived their right to proceed in arbitration by failing to pay the arbitrator’s fees.

   Id. In conjunction with their motion to lift the stay, the plaintiffs filed with the court hundreds of

   opt-in consent forms that were filed in the arbitration proceeding. Id. at *2. After the stay was

   lifted, the defendants moved to strike the opt-in consent forms filed with the court. Id. at *1.

           The court in Sullivan denied the defendants’ motion and instead equitably tolled the

   statute of limitations from the time in which the consents were filed in the arbitration

   proceedings until they were filed with the court. Id. at *3. In so doing so, the court reasoned that

   the delay in filing the consent forms with the court was caused by “extraordinary circumstances”

   which were “beyond [plaintiffs’] control and unavoidable.” Id. at *2. The court found that the

   consent forms would have been timely filed if not for the defendants’ misconduct in demanding

   arbitration and then failing to pay the arbitrator. Id. Noting that the plaintiffs immediately filed

   the opt-in consent forms with the court after the arbitration was terminated, the court held such

   action demonstrated that the delay was attributable to the defendants as opposed to any lack of

   diligence on the part of the plaintiff. Id.



                                                    18
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 19 of 25 PageID #: 1409



          Like Sullivan, Plaintiffs’ delay in filing the opt-in consent forms with the Court -- during

   the time the action was stayed -- was caused by Home Savings. In response to then-defendant

   Home Savings’ motion to compel arbitration, this case was stayed pending the resolution of the

   arbitration on June 28, 2011. This led Plaintiffs to believe that the opt-in consent forms should

   properly be filed in the arbitration proceeding instead of with the Court. While the parties were

   in arbitration, Home Savings was closed down and Defendant FDIC, as the receiver of Home

   Savings, repudiated the arbitration agreements. Thereafter, Plaintiffs were required to participate

   in an administrative claims review process mandated by FIRREA. Only after the administrative

   claim review process concluded were Plaintiffs able to have the stay lifted in this action on

   March 15, 2013. Here, Home Savings’ demand to arbitrate and subsequent closure resulted in

   circumstances beyond Plaintiffs’ control causing the delay in filing the opt-in consent forms with

   the Court prior to the stay being lifted. However, the Court notes that unlike Sullivan, where the

   plaintiff filed the opt-in consent forms with the court immediately upon moving to lift the stay,

   the Plaintiffs here inexplicably waited until November 26, 2013 and February 7, 2014 to file the

   remaining opt-in consent forms with the Court.

           Accordingly, the statute of limitations period will be tolled from the time in which the

   opt-in consent forms were filed in the arbitration proceeding until the stay was lifted by the Court

   in this action on March 15, 2013. Having determined that the statute of limitations should be

   tolled during this time, the Court will now assess the Plaintiffs’ individual FLSA claims to

   determine whether they are time-barred.




                                                    19
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 20 of 25 PageID #: 1410



                  2.      Application

                          i.     Benitez

          Potential opt-in Benitez has not filed an opt-in consent form with the Court and did not

   file an opt-in consent form in the arbitration proceeding. See Pls.’ Opp’n at 2, n. 4; Def’s Mem.

   at 2, 7. Consequently, Defendant Adams contends that Benitez is now time-barred from doing

   so. See Def’s Mem. at 2, 7. Although the exact date is unknown, the latest conceivable date

   Benitez could have worked for Home Savings is February 2012, when Home Savings closed.

   Accordingly, since he has not yet filed his opt-in consent form with the Court, Benitez’s FLSA

   claims are time-barred. 9

                          ii.    Castaldo

          Plaintiff Castaldo filed an opt-in consent form with the Court on February 7, 2014. See

   DE 48. Plaintiff Castaldo acknowledges that his FLSA claims are time-barred and does not

   oppose the entry of summary judgment against him on these claims.

                          iii.    Magee

          Plaintiff Magee filed an opt-in consent form in the arbitration proceeding on July 21,

   2011. Def.’s SOMF, Ex. 17. However, except in connection with the instant motion, Plaintiff

   Magee never filed an opt-in consent form with the Court. As stated, the latest conceivable date

   Plaintiff Magee could have worked for Home Savings is February 2012, when Home Savings

   closed. Accordingly, since Plaintiff Magee has not yet filed his opt-in consent form with the

   court, his FLSA claims are time-barred.




          9
                 Benitez’s claims, if any, under the NYLL would similarly be time-barred. Perez
   Garcia v. Hirakegoma Inc., No. 17-CV-7608, 2020 WL 1130765, at *7 (S.D.N.Y. Mar. 9, 2020)
   (“Under the NYLL, the statute of limitations is six years.”) (citing NYLL ¶ 198(3))

                                                   20
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 21 of 25 PageID #: 1411



                          iv.   Mansi

          Plaintiff Mansi filed an opt-in consent form with the Court on November 26, 2013. See

   DE 43. As discussed further below, Defendant seeks to preclude new factual materials

   introduced for the first time in Plaintiff’s opposition to the instant motion. However, even

   assuming the factual materials introduced by Plaintiffs were not contested by Defendants, the

   evidence does not demonstrate that Plaintiff Mansi filed an opt-in consent form in the arbitration

   proceeding. It does, however, demonstrate that Plaintiff Mansi last worked for Home Savings on

   April 22, 2010. See Pls.’ Opp’n, Ex. C at 17 [DE 157-3]. Accordingly, even considering all the

   evidence available to Plaintiffs, based on the date Plaintiff Mansi filed his opt-in consent form

   with the Court (i.e., November 26, 2013) and the date he last worked for Home Savings (i.e.,

   April 22, 2010), his FLSA claims are time-barred.


                          v. Ambaln, Ciavarella, N. Hernandez, R. Hernandez, Keegan,
                          Laudante, Mansi, Montenegro, Shannon, and Viteritti

          Plaintiffs Ambaln, Ciavarella, N. Hernandez, R. Hernandez, Keegan, Laudante,

   Montenegro, Shannon, and Viteritti filed opt-in consent forms with the Court on November 26,

   2013. See DE 43. In opposition to the instant motion, Plaintiffs introduce, for the first time,

   evidence that Plaintiffs Ambaln, Ciavarella, N. Hernandez, R. Hernandez, Keegan, Laudante,

   Montenegro, Shannon, and Viteritti filed opt-in consent forms in the arbitration proceeding on

   December 5, 2011. See Pls.’ Opp’n, Ex D. Specifically, Plaintiffs attach as an exhibit to their

   memorandum in opposition, an email correspondence dated December 5, 2011 from Plaintiffs’

   counsel to a AAA representative as well as then-Defendants’ counsel which attaches a number of

   opt-in consent forms. Id. Plaintiffs also introduce, for the first time, evidence regarding the

   Plaintiffs’ dates of employment with Home Savings. See Pls.’ 56.1(b) Response, Ex. C.


                                                    21
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 22 of 25 PageID #: 1412



   Specifically, Plaintiffs attach as an exhibit to their Rule 56.1(a) Response partially unredacted

   opt-in consent forms which reveal the Plaintiffs’ employment dates with Home Savings. See id.

   These documents evidence both the opt-in consent dates and accrual dates for Plaintiffs Ambaln,

   Ciavarella, N. Hernandez, R. Hernandez, Keegan, Laudante, Montenegro, Shannon, and

   Viteritti’s FLSA claims.

           Defendant Adams contends that, notwithstanding his discovery demands seeking

   documents exchanged and filed during the arbitration as well as employment dates of the opt-in

   Plaintiffs, these documents were never produced in discovery. See Def.’s Reply 8-12.

   According to the Defendant, some of the email correspondence and partially redacted opt-in

   consent forms lack bates-stamp numbers which Defendant asserts supports his argument that the

   documents were never produced in discovery. Id. at 9. On that basis, Defendant maintains that

   the Court should preclude Plaintiffs from being able to rely on those materials in opposing the

   instant motion for partial summary judgment. Id. at 10.

           Of note, Defendant Adams acknowledges that there is no record of the Arbitration

   proceeding. He references the February 1, 2018 email sent to him from AAA Manager Jonathan

   Weed confirming that any records concerning the Arbitration were destroyed by Arbitrator

   Dineen after the proceeding. Without any basis in the record, Defendant Adams wants the

   Plaintiffs held responsible for that fact:

                   There could have been a reliable record. The American Arbitration
                   Association Rules for Employment Arbitrations (effective
                   November 1, 2009, found at adr.org, Employment Arbitrations
                   Rules, pg. 24) provides that the parties can request a certified copy
                   of the Arbitration record.

                   Plaintiff’s counsel could have requested an order from the Arbitrator
                   about the filing of the consents.




                                                    22
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 23 of 25 PageID #: 1413



                  The Federal Arbitration Act, 9 U.S.C. section 1 et seq., clearly
                  contemplates records from the Arbitration being made part of the
                  record of a subsequent court proceeding. Federal Arbitration Act
                  sections 9-13, 9 U.S.C. sections 9-13.

                  Judge Bianco retained jurisdiction over this case while it was in
                  Arbitration. Plaintiffs could have made a motion to the Judge about
                  preserving the Arbitration record.

                  There could have been a provision in the Settlement Agreement
                  between the CAPs and the FDIC as Receiver. Docket #44-1 or they
                  could have requested some acknowledgement of the filings in the
                  Arbitration in Judge Bianco’s Order approving the Settlement
                  Agreement. Docket #46.

                  Plaintiffs took none of those actions.

   Id. at 5-6. Defendant Adams faults the Plaintiffs for not taking any of those actions. Besides

   placing a non-existent burden on the Plaintiffs in this context, Defendant Adams’ statements

   constitute speculation, not facts or evidence. The FDIC as Receiver could just as well have

   requested a copy of the Arbitration record but apparently did not do so.

          In continuing his argument, the Defendant attempts to ask and answer why certain things

   were done or not done with respect to the consent forms – again, not based on facts but rather on

   conjecture. Such hypothesizing serves only to reinforce the fact that there are two different

   versions of what occurred here. Plaintiffs have submitted as exhibits copies of the consent forms

   which presumably came from the files of Plaintiffs’ counsel. Plaintiffs’ counsel states in his

   opposition papers that these forms were submitted to the Arbitrator. Defendant, on the other

   hand, contends that he requested such materials in discovery and never received them, implying

   that the materials just recently appeared as part of Plaintiffs’ attempt to ward off summary

   judgment. As noted, there is no record of the Arbitration proceeding to establish one way or the

   other whether these forms were part of the Arbitration record or something else. The Court is

   also cognizant of the fact that Plaintiffs did not have the opportunity to address a number of the

                                                   23
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 24 of 25 PageID #: 1414



   specific assertions made by the Defendant since they were not raised until the Reply. The

   bottom line here is that one party says the material was part of the record and the other says it

   was not. That issue is not properly resolved on summary judgment and should be left to a jury to

   decide whom they believe.

          It is also worth noting, particularly in view of his reliance on Rule 37, that Defendant

   Adams had the opportunity to address the purported failure by Plaintiffs to produce certain

   documents during the multiple years while discovery was being conducted. As noted previously,

   Defendant did so and filed multiple applications seeking Court intervention to compel discovery

   or to preclude Plaintiffs from introducing documents at a later date. Two of those motions,

   namely, DE 106 and 107, were denied by Judge Brown for Defendant Adams’ failure to comply

   with the meet-and-confer requirements of Local Civil Rule 37.3. The denials were without

   prejudice and with the right to renew. A flurry of other motions followed, most of which were

   once again denied, without prejudice, based on the lack of compliance with Rule 37.3. Judge

   Brown’s Electronic Order of March 2, 2016 denying DE 117 and 118, without prejudice, reflects

   his admonishment in this regard. Judge Brown did grant, in part, DE 122, Defendant’s motion to

   compel document production and depositions of four collective action filers. See April 5, 2016

   Electronic Order. The record does not reflect any further action by Defendant Adams to seek

   relief with respect to document production before discovery eventually closed.

          The Court finds somewhat artful the argument that Plaintiffs never turned over their dates

   of employment when, in reality, that information was within the purview of Home Savings as the

   employer of the Plaintiffs and the entity for whom Defendant Adams served as CEO. There is

   no surprise here. Moreover, if Defendant was intent on obtaining that information and Plaintiffs

   maintained that they did not have it, the Defendant had other alternatives available, including the



                                                    24
Case 2:11-cv-00009-JMA-AKT Document 162 Filed 05/21/20 Page 25 of 25 PageID #: 1415



   use of a subpoena to the FDIC. As noted, these are factual disputes which are best left to a jury.

   For these reasons, the Court declines to grant summary judgment in favor of Defendant Adams

   on Counts III and IV as to Plaintiffs Ambaln, Ciavarella, N. Hernandez, R. Hernandez, Keegan,

   Laudante, Montenegro, Shannon, and Viteritti.

   IV.    CONCLUSION

          For the foregoing reasons, Defendant Adams’ motion for partial summary judgment is

   GRANTED, in part, and DENIED, in part, as follows:

          • Summary judgment in favor of Defendant Adams on Counts I and II (NYLL claims)
            as to Plaintiffs Benitez, DeSantis, Magee, Metrock, Nelson and Uvaydov is
            GRANTED;

          • Summary judgment in favor of Defendant Adams on Counts III and IV (FLSA claims)
            as to Plaintiffs Benitez, Castaldo, DeSantis, Magee, Mansi and Uvaydov is
            GRANTED;

          • Summary judgment as to Plaintiffs Ambaln, Ciavarella, Nelson Hernandez, Richard
            Hernandez, Keegan, Laudante, Montenegro, Shannon and Viteritti on Counts III and
            IV (FLSA claims) is DENIED.


                                                                SO ORDERED.

   Dated: Central Islip, New York
          May 21, 2020
                                                                /s/ A. Kathleen Tomlinson
                                                                A. KATHLEEN TOMLINSON
                                                                U.S. Magistrate Judge




                                                   25
